Prospectus Supplement to Filed pursuant to Rule 424(b)(3) Prospectus dated July 14, 2014 Registration File No. 333-194748 Up to 1,611,000 Common Shares FRAGMENTED INDUSTRY EXCHANGE, INC. This prospectus supplement amends and supplements Fragmented Industry Exchange Inc.’s (“we”, “us”, “our” or the “Company”) prospectus dated July 14, 2014 and any prior prospectus supplement(s) relating to (i) our offer and sale of up to 1,000,000 shares of our common stock (the “Company Shares”) and (ii) the offer and sale by the selling shareholders of up to 611,000 shares our common stock held by them.The selling shareholders may be deemed underwriters of the shares of common stock, which they are offering.The selling stockholders will receive all proceeds from the sale of stock in held by them in this offering.We are an “emerging growth company” under the applicable Securities and Exchange Commission rules and will be subject to reduced public reporting company requirements. You should read this prospectus supplement in conjunction with the prospectus and any prior prospectus supplement(s). This prospectus supplement is qualified in its entirety by reference to the prospectus and any prior prospectus supplement(s), except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus and any prior prospectus supplement(s). The prospectus and any prior prospectus supplement(s) are to be delivered by the Selling Shareholder to prospective purchasers along with this prospectus supplement. This prospectus supplement includes our attached Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2014, as filed with the Securities and Exchange Commission on August 14, 2014. Our common stock is presently not traded on any market or securities exchange. The 611,000 sharesof our common stock can be sold by selling shareholders at a fixed price of $0.12 per share until our shares are quoted on the Over-The-Counter Bulletin Board (“OTCBB”) and thereafter at prevailing market prices or privately negotiated prices. Upon completion of this offering, we will attempt to have our common stock quoted on the OTCBB.However, there can be no assurance thata market maker will agree to file the necessary documents withthe Financial Industry Regulatory Authority (“FINRA”), nor can there be any assurance that such an application for quotation will be approved.We have agreed to bear the expenses relating to the registration of the shares under this prospectus. There is no assurance that an active trading market for our shares will develop, or, if developed, that it will be sustained.In the absence of a trading market or an active trading market, investors may be unable to liquidate their investment or make any profit from the investment. The Company Shares are being offered at a fixed price of $0.12 per share.There is no minimum number of shares that must be sold by us for the offering to close, and we will retain the proceeds from the sale of any of the offered Company Shares that are sold by us.Our common stock is subject to the “penny stock” rules of the SEC.If all of the Company Shares being offered are not sold, there is the possibility that the amount raised may be minimal and might not even cover the cost of this offering, which the Company estimates at $30,000. The offering for our Company Shares is being conducted on a self-underwritten, best efforts basis, which means our President, Mrs. Mary Ellen Schloth,will attempt to sell the Company Shares in reliance on the safe harbor from broker-dealer registration under Rule 3a4-1 of the Securities Exchange of 1934, as amended.This prospectus will permit our President to sell the Company Shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell. There is no minimum offering and the primary offering for our Company Shares will conclude upon the earlier of (i) the date on which all 1,000,000 Company Shares have been sold, or (ii) January 10, 2015 (180 days after this registration statement became effective with the Securities and Exchange Commission).The Company may at its discretion extend the offering of Company Shares for an additional 90 days.All subscription agreements and checks for payment of shares are irrevocable (except as to any states that require a statutory cooling-off or rescission right).We have not made any arrangements to place funds received from subscriptions in a escrow, trust or similar account.The proceeds from the sale of Company Shares will be placed directly into the Company’s account; any investor who purchases Company Shares will have no assurance that any monies besides themselves will be subscribed to the prospectus.Accordingly, if we file for bankruptcy protection or a petition for insolvency bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws.For more information, see the section of this prospectus entitled “Plan of Distribution.” The Company Shares are being offered on a self-underwritten basis: no minimum number of shares must be sold in order for the offering to proceed. The offering price per share is $0.12.We have agreed to pay all offering costs relating to the both the Company Shares and shares sold by the selling shareholders pursuant to this prospectus, which are currently estimated at $30,000.The following table sets forth net proceeds to both the Company and the Selling Shareholders assuming the sale of 25%, 50%, 75% and 100%, respectively, of the 1,000,000 shares being offered by us and the 611,000 shares being offered by the selling shareholders.We will retain all proceeds for the shares offered by us and the selling shareholders will retain all proceeds from shares offered by them. If 25% of Shares Sold If 50% of Shares Sold If 75% of Shares Sold If 100% of Shares Sold Net Proceeds to the Company (1) Total $ 0 $ $ $ Per Share $ Net Proceeds to Selling Shareholders(2) Total $ Per Share $ Based on sale of 1,000,000 shares offered by the Company at a price of $0.12 per share and after deducting offering expenses Based on the sale of 611,000 shares offered by the Selling Shareholders at a price of $0.12 per share INVESTING IN OUR SECURITIES INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE8 OF THIS PROSPECTUS FOR A DISCUSSION OF INFORMATION THAT SHOULD BE CONSIDERED IN CONNECTION WITH AN INVESTMENT IN OUR SECURITIES. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q þ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months ended June 30, 2014. OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-192647 Fragmented Industry Exchange Inc. (Exact name of registrant in its charter) Delaware 47-4742558 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 80 Mountain Laurel Rd, Fairfield CT (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 203.247.3687 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo (Does not currently apply to the Registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 if the Exchange Act. Large accelerated filtero Accelerated filtero Non-accelerated filter o (Do not check if a smaller reporting company)
